 In the Matter of FEDDERS MANUFACTURING COMPANYandLODGE No.1753, AMALGAMATED ASSOCIATION OF IRON, STEEL AND TIN WORKERSOF NORTHAMERICA,THROUGH THE STEELWORKERSORGANIZINGCOMMITTEECase No. R-258CERTIFICATION OF REPRESENTATIVESFebruary 12, 1938By Decision dated October 15, 1937,1 the National Labor RelationsBoard, as part of the investigation authorized to ascertain representa-tives for the purposes of collective bargaining with Fedders Manu-facturing Company, directed the Regional Director for the ThirdRegion, acting as agent for the National Labor Relations Board, andsubject to National Labor Relations Board Rules and Regulations-Series 1, asamended, to conduct an election by secret ballot amongthe production employees of the Fedders Manufacturing Companywho appear on the pay-roll list of July 11, 1937, excluding foremen,assistantforemen and others in supervisory capacities, office workers,janitors,porters, shipping clerks, department clerks, clerks underforemen in the shop, engineers, draftsmen, nurses, watchmen, and allother salaried employees, and excluding the repair man at the Detroit,Michigan,office, but including the stockroom helper, to determinewhether they desired to be represented by Lodge No. 1753, Amalga-mated Association of Iron, Steel, and Tin Workers, affiliated withthe Committee for Industrial Organization, or the Employees' LaborOrganization of the Fedders Manufacturing Company for the pur-poses of collective bargaining, or by neither.Pursuant to said Direction of Election, the Regional Director con-ducted an election by secret ballot on October 25, 1937.The resultsof the balloting showed that a majority of the employees in theappropriate unit desired to bargain collectively with the Company,although they had accorded neither of the rival unions a majority.On December 31, 1937, the Amalgamated, having received the greaternumber of votes, requested, by letter addressed to the Board, that arun-off election be held.By Supplemental Decision and Direction of Election 2 dated Janu-ary 10, 1938, the Board, as part of the investigation authorized to13 N L. R B 8182 4 N. L R B 770269 270NATIONAL LABOR RELATIONS BOARDascertain representatives for the purposes of collective bargainingwith Fedders Manufacturing Company, directed the Regional Di-rector for the Third Region, acting as agent for the National LaborRelations Board to conduct an election by secret ballot among the.above-designated employees to determine whether or not they desiredto be represented by Lodge No. 1753, Amalgamated Association ofIron, Steel, and Tin Workers, affiliated with the Committee for In-dustrial Organization, for the purposes of collective bargaining.Pursuant to the Supplemental Decision and Direction of Election,.ballotingwas conducted January 28, 1938.Full opportunity was:accorded to all of the parties to this- investigation to participate inthe conduct of the secret ballot and to make challenges.The Regional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended, issued and duly served upon the parties to the proceedinghis Intermediate Report on the ballot.The Company has objected to the Intermediate Report and to theballoting on the grounds, inter alia, that the Board has no authorityto conduct a run-off election, and that, while all persons in the appro-priate unit who appeared on the pay-roll list of July 11, 1937, wereeligible to vote in the run-off election, the pay roll on the date of theSupplemental Direction of Election and on the date of the run-offelection consisted of a smaller number of persons.The reasons forissuing the Supplemental Decision, and Direction of Election wereset forth therein.The objections raise no new question.As to thepay-roll date, the Board in its original Decision and Direction ofElection pointed out its reasons for adopting the pay-roll list of July11, 1937, as the one to be used in the election. The respondent's busi-ness is seasonal.The Board has in the case of such seasonal busi-nesses, or in the case of temporary reductions of force, consideredthose who have been temporarily laid off as eligible to vote.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote------------------------------------ 873Total number of ballots cast------------------------------------723Ballots in favor of Lodge No. 1753, Amalgamated Association ofIron,Steel and TinWorkers, C.I.0--------------------------- 369Ballots against Lodge No 1753, Amalgamated Association of Iron,Steel and Tin Workers, C I 0--------------------------------346Blank ballots---------------------------------------------------1Void ballots------------------------------------------------0Challenged ballots----------------------------------------------7By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re- DECISIONS AND ORDERS271lations Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIEDthat Lodge No. 1753, Amalgamated Asso-ciation of Iron, Steel,and Tin Workers, affiliated with the Commit-tee for Industrial Organization, has been designated and selected bya majority of the production employees of the Fedders Manufactur-ing Company,excluding foremen,assistant foremen, and others insupervisory capacities, officeworkers, janitors, porters,shippingclerks, department clerks, clerks under foremen in the shop, en-gineers, draftsmen,nurses,watchmen,and all other salaried em-ployees, and excluding the repairman in the Detroit, Michigan, of-fice, but including the stockroom helper, as their representative forthe purposes of collective bargaining,and that, pursuant to Section9 (a) of the National Labor Relations Act, Lodge No. 1753, Amal-gamated Association of Iron, Steel, and Tin Workers, affiliated withthe Committee for Industrial Organization,is the exclusive represent-ative of all such employees for the purposes of collective bargainingin respect to rates of pay, wages,hours of employment,and otherconditions of employment.